Title: The American Commissioners to the President of Congress, 11 November 1784
From: American Commissioners,Adams, John,Franklin, Benjamin,Jefferson, Thomas
To: President of Congress


        
          Sir
          Paris Novr 11th. 1784
        
        Having assembled together at this place about the latter end of August we proceeded in obedience to the commands of Congress to notify our appointment and its objects to such Powers as we thought it adviseable at that time to address.
        We wrote a circular letter in the form No. 1. to the Ambassadors or other Ministers residing here from the courts of Saxony; the two Sicilies, Sardinia, Venice, Tuscany, Russia & Rome. Copies of the answers from those of Saxony, the two Sicilies, Sardinia, Venice & Tuscany are contained in the enclosed papers No 2. 3. 4. 5 & 6. The Minister of Russia answered verbally to Colonel Humphreys who delivered the letter, “that he would transmit it to his court”: from the Nuncio of the Pope we have received no answer either written or verbal. Our letter to him was dated September the 22nd.—
        
        Our letter to the Ambassador of Spain was in the same form: his answer, a translation of it, and our reply are contained in No. 7. 8. & 9.
        A Project of treaty having been before concerted with the court of Lisbon a small alteration in the form of our general letter as noted in No. 1. adapted it to that circumstance. No 10 is a copy of the answer of their Ambassador.
        A like circumstance with the court of Berlin rendered a letter in the same form proper for that: but as that negociation had begun with the Baron de Thulemeier their Envoy at the Hague, we thought it proper that our letter proposing a continuation of it should be addressed to him & not to the Minister here. No 11. is a copy of his answer & No 12 of our reply.
        Our commission to Sweden & instructions accompanying it, proposing a supplementary treaty with that power we addressed a Letter of which No. 13. is a copy to the Swedish Ambassador here. No. 14. is his answer, and No 15. our verbal communication in consequence of it.
        Doctr. Franklin having had occasion to write to the Imperial Minister after his receipt of the new instructions, but before our meeting, had taken that opportunity of notifying to him the commission with which we were honoured for that court. A copy of his answer will be found in No. 16.
        A letter from the Minister of Genoa of which No. 17. is a copy addressed to Dr Franklin and received before we had sent out our general letters furnished a like occasion of notifying our powers to him, which Dr Franklin did in a letter of which No 18 is a copy.
        To the court of Versailles we announced our commission verbally, shewed the original & left a copy with the Count de Vergennes from whom we received a verbal answer “that he would always be ready to enter on negociations, & receive propositions which might be of mutual advantage and tend to cement the Union & increase the harmony which prevailed between the two nations.”
        A Project of a treaty between the United States and Denmark had before been communicated to Congress. Baron de Walterstorff, the person with whom this had been concerted, was still here expecting that powers would be sent from Congress to conclude it. He was himself furnished with a letter from his Minister authorising him to take the measures which had been taken, & assuring him of regular powers as soon as those on our part should arrive. to him therefore we notified verbally that we were furnished with powers for

concerting & concluding a treaty, and he assured us verbally he would immediately transmit our notification to his court, and that we might rely on their sending corresponding powers.
        Mr Hartley had been sent here from the court of London with a plenipotentiary commission “for the perfecting & establishing peace, friendship & good understanding between the United States and the subjects of His Britannic Majesty; and for opening, promoting & rendering perpetual the mutual intercourse of trade & commerce between them.” this commission had been regularly communicated to our Ministers at the time of concluding the definitive treaty of peace & had been in part executed by the actual signature of that treaty. The second part however for opening promoting & rendering perpetual a mutual intercourse of trade & commerce remaining unexecuted for want of proper powers from the United States that Minister had continued here. On the 31st. of August we notified to him verbally that we were furnished with powers for entering into a treaty of Amity & Commerce with his nation. He answered verbally also that he would immediately communicate it to his court, and that “he did not doubt that his Majesty’s government would at all times be ready to concur in the forming such a system as may fully answer every purpose of commercial as well as political advantage to the two countries and fix & establish a permanent & beneficial intercourse between them.” Some time after this he asked a meeting with us at Passy at which he informed us that he had communicated our notification to his court, & had received a letter in answer in which was a clause to this effect, “you may with great truth assure the American Ministers of our ready & friendly disposition to receive any proposals from the United States for the forming such regulations as may tend to the mutual & reciprocal advantage of both countries”— he informed us at the same time however that he was ordered to return to London, which he accordingly did in a few days. This official answer had been given us on the 16th. of Septr.  and having waited a sufficient time to have heard further from him after his return & receiving nothing further, we wrote on the 28th of Octr. two letters to the Duke of Dorset the British Ambassador at this court, of which Nos. 19. & 20. are copies. On the receipt of which he desired Colonel Humphreys who delivered them to inform us, “that being entirely unacquainted with the negotiations proposed through Mr Hartley to the court of London he could say nothing on that subject except that he would write concerning it to

his court. With respect to the explanations & arrangements suggested in the other letter (which he would also transmit) he did not doubt but that every thing which was equitable would be done: and in the mean time he wished us to be informed that he would make us acquainted with the result as soon as he should receive the necessary instructions.”
        We have not yet communicated our powers or propositions to Hamburg or the United Netherlands— from the former there is at present no public Minister here; and when communicated to the latter, we knew that from the States General they would be carried to the regencies of the several States, & from these again to their several towns, so that their publication would be inevitable. We thought it better that this should not take place till they should have been discussed & concluded with those nations whose system of negociation is more private.
        To the Porte, the Emperor of Morocco, & the regencies of Algiers Tunis & Tripoly, no communications have been made. Treaties with these powers are formed under very peculiar circumstances. Not only the expences of the Negotiators on their part are to be borne by the other negotiating power, but great presents & an annual tribute is requisite with some of them. The contributions under which they thus lay the powers of Europe are as heavy as they are degrading. We feel for our country under both these points of view. And as we cannot proceed at all till the money necessary is actually ready at our command we have thought it proper to give this information to Congress. we wish it was in our power to conjecture the sums which might be necessary: and have endeavoured to learn what is given by the European Powers, as we might thence form some estimate what would be required from us— as yet we have been unable to obtain this information. And we know not what measures to suggest, should Congress determine to proceed in these treaties, other than to limit us to some ultimate sum, to place that actually at our command, and to rely on our assurances that we shall use our best endeavours to reduce the contributions as far below this as shall be in our power— presents or war is their usual alternative: should Congress however determine against the first, they might perhaps think it proper that some intelligent person should be sent to make himself acquainted with the wants of these States, and to know whether we could not offer to them such a commercial intercourse as might make an equal treaty acceptable.
        
        We have made to the Count de Vergennes the communications directed by our instructions of May 11. 1784. as to the claim of the five Fosters, brothers, for the prize of their vessel the three friends, and have received no answer on the subject: from which circumstance we hope that the court is satisfied as to that article.
        A letter received from the Count de Vergennes & another from Monsr Grand to Dr Franklin of which Nos 21 & 22 are copies give us reason to apprehend an uneasiness in this court lest we should fail not only in the punctual payment of the interest on their particular loans, but should permit the payment on the Dutch loan which this court guaranteed to fall in the first instance on them: this circumstance under the present probability of a war in Europe might be really inconvenient to them, & give unfavourable ideas of the sense we entertain of their past favours. Congress will know whether measures have been taken to make timely payments here, & they can best judge of what exertions the States are capable for reducing their foreign debt even faster than their stipulations require. A hearty disposition in the people goes far towards making them equal to whatever it is their duty & interest to do. And we cannot help supposing that if our countrymen would boldly look that part of their foreign debt in the face which they have a right to discharge, if they would view it & view themselves, they would find they could master it, perhaps with a single effort. Of this we can assure them, that nothing would produce such a revolution in the opinion entertained in Europe of their powers, of their justice & of the tone of their government: if a reputation for equity & gratitude, if a demonstration of our resources & of our resolution, if the subjection of the riches of Europe to our wishes on any future emergency, may be bought at half a guinea a head cannot our countrymen be roused to make the purchase? Add to this that it would command for us a respect which might save us in the end Millions of Money & torrents of blood. Congress we hope will pardon us these reflections. We are on a feild where every circumstance tends to produce them.
        Our instruction as to a gratification & indemnification to John Baptist Pequet has not yet been complied with. Mr Grand’s letter will assign the reason.
        The honour of our country as well as our own feelings will not permit us to pass unnoticed that we are now depending for daily subsistence on the bounty of a subject of this Kingdom—a bounty to which he tells us in his letter “qu’il sera force mettre des bornes.”

We trust that Congress will be so good as to order us effectual & instantaneous relief from this situation.
        We are to acknowledge the receipt of two letters from the Committee of the States, the one dated July 16th. & the other August 13th. this covered the British roll of 142 Men 90 Women & 54 children, negroes, part admitted to be slaves & a part said to be free, which were carried from New York at the time of the evacuation, the only voucher we have yet received in support of that article in our instructions which respects this subject. the former contained papers on the subject of the brig amiable Elizabeth scuttled & abandoned by her Master & Crew, while in company with Captain Shewel from Philadelphia, taken possession of by him, sent into Newfoundland under the care of his 2nd. Lt. John Justice, where she is said to have been seized & disposed of without trial or condemnation by a Nicholas Gill commissary & judge of the vice admiralty there; the circumstance of scuttling the vessel awakening suspicions (as it is difficult to assign an honest reason for it) and the brig having gone from L’Orient, & the master & crew returned thither with Captn. Shewel, we desired Mr Barclay to procure what testimony he could on the subject & communicate it to us. He has sent us the protests of both the French & American Masters, and it is a little remarkable that the French Captain makes no mention of the American one having taken possession of the vessel & put men on board of her, and expressly supposes she sunk that night, and that Capt. Shewel is equally silent as to the same circumstance of his having manned her. Mr. Barclay is still engaged in searching into this matter. And as the investigation will take some little time we submit in the meanwhile some other considerations to the wisdom of Congress, because it is of importance to the character of a nation to make no demands on another which cannot be substantially supported. If there were no judiciary trial nor condemnation as the papers suppose, this seems to have been a trespass in Nicholas Gill committed within the jurisdiction of the British courts & remediable by a common action at law, which does not seem to have been denied to or demanded by the sufferer. If there were a judiciary condemnation, yet it was in an inferior court from which an appeal might have been demanded to an higher court, where, the presumption always is that the injustice would have been redressed. Persons who go into a foreign country submit themselves to the laws of that country, and in every civilized nation its courts are open to redress

any injury they may receive. It is not untill they shall have tried these courts thro’ all their possible stages, till they shall have been denied redress by them, and that too against palpable justice; that it is usual for their own sovereign to take it up & make it a cause of national complaint. Nations would keep each other in a constant state of irritation and much oftener proceed further were every private dispute between their citizens to be taken up by their sovereigns in the first instance. Congress will be pleased to determine whether these considerations have weight enough to induce them to suspend our application to the British court in this case till their pleasure shall be further signified to us.
        With great respect / We have the honour to be / Your Excellency’s / Most obedient and / Most humble Servants
        
          John AdamsB. FranklinThos Jefferson.
        
      